Citation Nr: 0529679	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural History

The veteran had active service from July 1986 to December 
1986 and May 1988 to May 1992.  The evidence of record 
indicates that he served in Southwest Asia during the Persian 
Gulf War.

A VA rating decision in September 1993 denied the veteran's 
claim of entitlement to service connection for knee problems.  
He did not appeal that decision.  

In May 2002,  the RO received the veteran's request to reopen 
his previously denied claim of entitlement to service 
connection for a left knee disability, and his claim of 
entitlement to service connection for a gastrointestinal 
disability.  In the January 2003 rating decision which is the 
subject of this appeal, the RO declined to reopen a claim of 
service connection for a left knee disability and denied the 
claim of service connection for a gastrointestinal 
disability.  The veteran filed a timely notice of 
disagreement.  In February 2004, the RO issued a statement of 
the case (SOC), and the appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) 
later in February 2004.  

In September 2005, the veteran presented sworn testimony 
during a Travel Board hearing that was held at the RO and was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

The issue of service connection for a gastrointestinal 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Issues not on appeal

The January 2003 rating decision also denied the veteran's 
claim of entitlement to service connection for a 
genitourinary disability.  The veteran filed a timely notice 
of disagreement.  In a February 2004 rating decision, the RO 
granted service connection for residuals of an urethral 
stricture and assigned a zero percent disability rating 
effective May 9, 2002.  The veteran has not indicated that he 
was appealing the assignment of the disability rating or the 
effective date of the grant of service connection.  
Accordingly, that issue has been resolved and will be 
discussed no further herein.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  

During the September 2005 hearing, the veteran indicated that 
he was planning to reopen his claim of entitlement to service 
connection for a right knee disability 
(as noted above, the September 1993 RO decision denied 
service connection for both knees).  That matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for knee problems in a September 1993 
rating decision.  

2.  The evidence received since the September 1993 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying the left knee 
claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

2.  The evidence received since the September 1993 rating 
decision is not new and material, and the claim of 
entitlement to service connection for a left knee disability 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee disability.

The veteran is seeking entitlement to service connection for 
a left knee disability.  Implicit in his presentation is the 
contention that new and material evidence has been received 
since the September 1993 RO denial of his claim which is 
sufficient to reopen the claim.

As is noted elsewhere in this decision, the remaining issue 
on appeal, entitlement to service connection for a 
gastrointestinal disability, is being remanded for further 
evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2003 rating decision, the SOC issued 
in January 2004, and the supplemental statement of the case 
(SSOC) issued in February 2005 of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.

More significantly, a letter was sent to the veteran in 
September 2002 that was specifically intended to address the 
requirements of the VCAA.  The letter described the type of 
evidence that would support his request to reopen his claim.  
In particular, he was advised to "submit new evidence - not 
previously considered - that shows that you currently suffer 
from this condition [a left knee disability] and that it is 
related to your military service."  The letter also 
explained in detail the evidence needed to establish a 
successful claim, specifically advising the veteran that 
evidence of a current disability, an in-service incurrence of 
injury or disease, and a relationship between the two would 
be required.  Thus, the VCAA letter from the RO along with 
the rating decision, the SOC, and the SSOC not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
September 2002 VCAA letter, the veteran was informed that VA 
would "make reasonable efforts to help you get evidence 
necessary to support your claim" and that VA "will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies."  The 
letter indicated that the veteran must give VA "enough 
information about these records so that [VA] could request 
them from the person or agency who has them."  The Board 
notes that the veteran's representative in an October 2004 
statement argues that the VCAA letter was inadequate in 
addressing VA's responsibilities to obtain evidence.  The 
Board notes that the letter advised the veteran of the 
efforts VA would make to obtain records and, in particular, 
indicated that VA would be requesting private and VA 
treatment records.  In any event, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The VA's September 2002 letter informed the veteran that he 
was to give VA sufficient information about his records so 
that VA could request them from the person or agency that has 
them.  Further, the letters advised the veteran that he must 
submit new evidence showing that he had a left knee 
disability and that it was related to active service. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The September 2002 letter informed the 
veteran that he "must now submit new evidence - not 
previously considered - that shows that you currently suffer 
from this condition [a left knee disability] and that it is 
related to your military service."  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he should submit evidence other than what was 
specifically requested by VA.

The Board finds that the September 2002 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claim, and they properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board further notes that, even though the September 2002 
VCAA letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  Over one year has 
since elapsed.  

The Board also notes that the veteran's claim was not 
adjudicated until after the issuance of the September 2002 
letter.  Thus, the timing of the letter is not a cause for 
concern.  Cf. Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.



Duty to assist

As noted above, under the VCAA, VA's statutory duty to assist 
a claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).

In any event, it appears that all pertinent evidence has in 
fact been associated with the claims folder.  The veteran has 
not indicated the existence of any outstanding evidence.  

In short, the Board concluded that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2005).  In September 2005 he presented oral 
testimony before the undersigned Veterans Law Judge at a 
hearing held at the RO.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in May 2002, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the RO decision in 
September 1993 consisted of the veteran's July 1992 claim, in 
which he reported that his knee problems developed in Germany 
and that he was treated for them from 1988 to 1990.  The 
veteran's service medical records, with the exception of a 
pertinently negative  enlistment physical examination in 
March 1988, were not associated with his claims folder.  The 
veteran failed to report for a VA examination in December 
1992.

September 1993 rating decision 

In the September 1993 rating decision, the RO determined that 
the evidence of record did not demonstrate (a) a current left 
knee disability; (b) evidence of in-service incurrence or 
aggravation of a left knee disease or injury; and (c) medical 
evidence of a nexus between the veteran's military service 
and a left knee disability.

The veteran did not appeal that decision, and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

As noted in the Introduction, the veteran filed to reopen his 
claim in May 2002.  Additional evidence that has been 
received since September 1993 will be discussed below.

Analysis

As was noted in the law and regulation section above, in 
order for service connection to be granted, three elements 
must be met: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.  The veteran's claim of entitlement to 
service connection for a left knee disability was finally 
denied in September 1993 due to a lack of competent medical 
evidence of a current disability, evidence of a in-service 
disease or injury, and a lack of competent medical nexus 
evidence between the veteran's service and a current 
disability.  Thus, at the time of the September 1993 rating 
decision, all three elements had not been satisfied.  

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Evidence added to the record since the denial in September 
1993 includes additional service medical records, post-
service private and VA medical records, and a transcript of 
the September 2005 hearing.  

Private medical records include a March 2001 statement in 
which a private doctor indicated that the veteran had a 
meniscal tear on his left knee.  Similarly, in May 2001, a 
private doctor noted an impression that the veteran had a 
meniscal tear in left knee.   The above-mentioned private 
medical evidence arguably establishes the existence of a 
current disability, element (1).  

The service medical records that were received in January 
2004 are new, except for a copy of the March 1988 entrance 
examination.  The additional service medical records that 
were not previously of record reflect that the veteran was 
treated in service for right knee, but not left knee, 
complaints.  In connection with his May 1992 separation 
examination, the veteran denied any history of "trick" or 
locked knee.  The lower extremities were normal, and a left 
knee disability was not diagnosed.  Such evidence, although 
new, is not material, since it does not establish in-service 
incurrence of a disease or injury involving the left knee.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to the appellant is not new and 
material].  

The veteran reported at his September 2005 hearing that his 
left knee pain began during active service.  This is 
considered to be new evidence.  Moreover, notwithstanding the 
fact that the service medical records do not indicate 
complaints of left knee pain, the Board does not weigh the 
evidence at this stage, and veracity of the statement is 
presumed.  See Justus.  This evidence is not material, 
however, because it does not serve to establish that a left 
knee injury or disease existed during service.  It is well 
established that lay persons such as the veteran are not 
competent to opine on medical matters such as the date of 
onset of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Cf. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [symptoms such as pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted]. 
  
Similarly, a private doctor's notation in March 2001 that the 
veteran reported a 10-year history of left knee pain (i.e. 
dating back to 1991, when he was in service) is not probative 
of a in-service incurrence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) [evidence that is simply information 
recorded by a medical examiner, unenhanced by any medical 
comment by that examiner, does not constitute competent 
medical evidence].

None of the remaining additionally submitted evidence 
addresses the matter of in-service disease or injury.  That 
element, which was lacking at the time of the September 1993 
RO decision, still has not been met.  For that reason the 
veteran's claim to reopen fails.  See Evans, supra.

For the sake of completeness, the Board will also determine 
whether new and material evidence has been received with 
respect to the third element, medical nexus.

The only evidence concerning a nexus between the veteran's 
military service and a current left knee disability consists 
of statements of the veteran himself to that effect.  Those 
statements are not new, in that they are essentially 
reiterative of contentions he made in connection with his 
original claim in July 1992.  Moreover, such lay assertions 
as to medical nexus cannot be considered to be material.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

There has been added to the record no competent medical nexus 
opinion.  The third element, which was lacking at the time of 
the September 1993 RO decision, remains unestablished.

In short, after a careful review of the evidence which has 
been received since the September 1993 decision denying the 
veteran's claim of entitlement to service connection for a 
left knee disability, the Board concludes that new and 
material evidence has not been submitted to reopen the claim.  
The evidence does not relate to unestablished facts necessary 
to substantiate the claim, both in-service incurrence of 
disease or injury and medical nexus.  The claim is not 
reopened, and the benefit sought on appeal remains denied.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for a 
left knee disability is not reopened.  The benefit sought on 
appeal remains denied.




REMAND

2.  Entitlement to service connection for a gastrointestinal 
disability.

Review of the veteran's service medical records reveals that 
in an undated Desert Shield/Storm Out Processing Check List, 
he reported that he had experienced diarrhea and/or vomiting.  
Post-service medical records show that in June 2000 a stool 
test for ova and parasites revealed moderate endolimax nana 
cysts.  A report of an August 2002 VA examination reflects 
diagnoses of history of parasitic infection, Endolimax nana, 
and chronic gastrocolitis.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this case, the 
veteran served in Southwest Asia; he indicated during service 
that he had gastrointestinal complaints; and relatively 
recent diagnostic testing reveals the presence of parasites 
whose presence would not be expected in Massachusetts.  Under 
the circumstances here presented, the Board believes that a 
medical nexus opinion.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for review of the 
file by an appropriately qualified 
physician.  The reviewer should provide 
an opinion as to whether the veteran's 
current gastrointestinal disability is as 
least as likely as not related to the 
veteran's active service, including his 
service in the Persian Gulf region.  If 
the reviewer deems it to be necessary, 
the veteran should undergo physical 
examination and/or diagnostic testing to 
determine the existence and nature of any 
current gastrointestinal disability.  The 
reviewing physician's opinion should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


